UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

ABDAL RAZAK ALI,                                )
                                                )
                     Petitioner,                )
                                                )
              v.                                )    Civil Case No. 10-1020 (RJL)
                                                )
BARACK OBAMA, et al.,                           )
                                                )
                     Respondents.               )

                               MEMORANDU~ER
                                   (September   S- ,2010)
       Before the Court is petitioner Abdal Razak Ali's Motion for Additional Discovery.

This Court held a hearing on August 26, 2010, regarding petitioner's motion and issued

an oral order directing the respondents to review certain medical records and disclose

certain information to petitioner's counsel. On September 1,2010, the Court received

notice from the respondents of their compliance with the Court's order.

       Paragraph I.D of the Case Management Order [#1423] governing the procedures

of this case specifically provides, inter alia, that any request for discovery "must: (l) be

narrowly tailored; (2) specifY why the request is likely to produce evidence both relevant

and material to the petitioner's case; ... and (4) explain why the burden on the

Government to produce such evidence is neither unfairly disruptive nor unduly

burdensome to the Government." Because the petitioner has failed to meet these

requirements, it is hereby
ORDERED that the petitioner's Motion for Additional Discovery is DENIED.

SO ORDERED.


                                      ~
                                     RICHARD.           N
                                     United States District Judge